Citation Nr: 0406008	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975 and from September 1985 to July 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska, 
which declined to reopen the veteran's claim of entitlement 
to a TDIU on the basis of new and material evidence. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
is further action is required on his part.

REMAND

A remand is required in this case because the RO failed to 
properly adjudicate the issue on appeal.  The record shows 
that in January and March 2000, the RO denied the appellant's 
claim for a TDIU.  The appellant filed a notice of 
disagreement to that action, and in April 2000, the RO issued 
a statement of the case to the appellant.  Although the Board 
in a July 2000 decision addressing other matters noted that 
the record did not contain a timely substantive appeal at 
that time, the Board observes that the appellant did file a 
statement in May 2000 that can be construed as a timely 
substantive appeal.  Thus, it appears to the Board at this 
time that neither the January 2000 nor the March 2000 rating 
decision regarding the matter of the appellant's entitlement 
to a TDIU are final unappealed decisions for purposes of this 
appeal.  The Board finds that it is important to emphasize 
that the Board in its July 2000 final decision addressing 
other matters did not issue a final decision addressing the 
question of whether a timely substantive appeal had been 
filed with respect to the denial of the claim of entitlement 
to a TDIU.  Although the Board does not find the January 2000 
or the March 2000 rating decisions regarding the appellant's 
entitlement to a TDIU to be final, the Board did deny this 
matter in a December 1999 final decision.  In the recent 
March 2003 rating decision, the RO declined to adjudicate the 
claim on the merits after determining that new and material 
evidence had not been submitted to reopen the veteran's claim 
for a TDIU.  However, an award of TDIU is an award of 
increased compensation, which does not require a showing of 
new and material evidence when there exists a prior final 
decision.  Therefore, the RO should adjudicate whether the 
veteran is entitled to a TDIU on the merits without regard to 
the laws and regulations governing the finality of decisions 
before the Board can review this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also points out that the veteran failed to report 
to several VA examinations that had been scheduled for March 
2003.  In a March 2003 letter, the veteran's representative 
indicated that the veteran wished to waive his right to a VA 
examination and that his case should be transferred to the 
Board for immediate review.  He indicated that the appellant 
had previously submitted private examinations sufficient for 
ratings purposes; that the RO had not addressed this 
evidence; and that it was premature for the RO to request a 
VA examination.  As such, he argued that the scheduled VA 
examination was arbitrary and capricious.  Under VA 
regulation, however, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a) (2003).  When the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  (Emphasis added).  Since this case 
must be returned to the RO, the RO should ascertain whether 
the appellant is willing to report for VA examination and if 
so, ensure that the appellant is afforded such an 
examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ascertain whether the 
appellant is willing to report for a VA 
examination.  If so, the RO should afford 
the appellant a VA general medical 
examination and any other necessary 
specialty examinations to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  Based 
on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities involving (1) 
interosseous ganglion of the left lunate 
(surgically repaired bone graft), (2) 
bilateral hearing loss, and (3) residuals 
of a fracture of the right fifth finger, 
without regard to his age or any 
nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the RO should adjudicate 
the issue of entitlement to a TDIU on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  The RO should consider the 
veteran's claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In doing so, the 
RO should ensure that all of the VCAA 
notice obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative must be afforded an appropriate opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




